KINKADE, J.
In determining the correctness of a freight rate established by a railroad company covering shipments from loading point to destination, all items of cost and expense to the carrier, incident to the shipment, must be taken into account, including cost and expense of switching and spotting cars. for unloading, and particularly so where conditions attendant at delivery points are such as to substantially increase cost to carrier; and a freight rate that does not embrace a reasonable profit over and above actual cost and expense to the carrier is not a reasonable rate.
Order reversed.
Day, Robinson, Jones and Matthias, JJ., concur.